DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 4 directed to species non-elected without traverse. There are now allowed generic claims. Accordingly, claims 1 and 4 have been cancelled.

Allowable Subject Matter
Claims 2-3 and 5-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to de Silva Curiel (US 2016/0270958 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 2, which recites features not taught or suggested by the prior art.
De Silva Curiel does not teach having a plurality of lengthwise tunnels equally spaced around and separated from the conduit, each tunnel being parallel to the conduit and passing through the tubular body and extends through the fluid guide member and the implantation member, wherein each of the plurality of lengthwise tunnels extend through the tubular body and opens at the tapered anchor member of the implantation member.
While the provision of additional tunnels may be obvious in view of duplicating parts (Page 7, lines 19-23 of Applicants spec appears to indicate the tunnels have the same function as the conduit), the subsequent specific arrangement around the central conduit does not appear to be obvious solely in view of case law.
Teaching reference Bene (US 2008/0161741 A1) does teach having a plurality of lengthwise tunnels spaced around a central conduit, said tunnels do not extend through the fluid guide member and the implantation member, wherein each of the plurality of lengthwise tunnels extend through the tubular body and opens at the tapered anchor member of the implantation member.
Further, the tunnels of Bene are the result of a filter (Paragraph 42), thus it does not appear to be an obvious modification to extend said filter tunnels through the whole of the device from the anchor member to the implantation member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781